CONCURRING AND DISSENTING OPINION BY
Judge PELLEGRINI.
While I agree with the majority’s decision to overrule the Honorable C. Michael Weaver, Secretary of the Commonwealth and the Commonwealth of Pennsylvania’s (collectively, Commonwealth) preliminary objections to North-Central Pennsylvania Trial Lawyers Association by John M. Humphrey, Esq., Trustee ad Litem and John M. Humphrey, Esq., Individually’s (collectively, Petitioners) petition for review regarding the issue of standing, I disagree with the majority’s decision to sustain the Commonwealth’s preliminary objection relating to Article III, Section 3 of the Pennsylvania Constitution and to overrule its preliminary objection relating to Article V, Section 10(c) of the Pennsylvania Constitution.
Act 127 which was signed into law by the Governor on October 17, 2002, amended several sections of the Judicial Code, specifically, 42 Pa.C.S. §§ 4553 and 4561 (relating to compensation of multicounty investigating grand juries); §§ 931 and 5101.1 (relating to venue in medical liability actions) and §§ 5981, 9795.2, 9795.3 and 9799.1 (relating to protection of child victims/witnesses and Megan’s Law). The title of the final version of Act 127 provided:
AN ACT
Amending Title 42 (Judiciary and Judicial Procedure) of the Pennsylvania Consolidated Statutes, further providing for declaration of policy regarding child victims and witnesses, for original jurisdiction and venue of courts of common pleas, for expenses for investigating grand juries and trial and for compensation and travel allowance for jurors; providing for venue in medical professional liability actions; and further providing for registration procedures and *561applicability, for sentencing court information and for duties of the Pennsylvania State Police.
Alleging that Act 127 violated numerous provisions of the Pennsylvania Constitution, Petitioners filed a petition for review in this Court’s original jurisdiction seeking a declaratory judgment that the Act, as enacted, is unconstitutional and to enjoin its codification or enforcement. In response, the Commonwealth filed preliminary objections alleging that Petitioners failed to state a claim upon which relief could be granted.
I.
Specifically, Petitioners alleged that Act 127 violated the single subject rule of Article III, Section 3 of the Pennsylvania Constitution.1 In response to that allegation, the Commonwealth contends and the majority concludes that it does not violate that provision because the original bill and each of its amendments are related to aspects of the Judicial Code and the business of the courts.
Article III, Section 3 provides that “[n]o bill shall be passed containing more than one subject, which shall be clearly expressed in its title ...” (emphasis added). Generally referred to as the “single subject rule,” this provision was added to eliminate omnibus bills intended to confuse and distract the legislators by jumbling together numerous incongruous subjects so that the real purpose of the bill was lost in the title of the bill. See Common Cause of Pennsylvania v. Commonwealth of Pennsylvania, 668 A.2d 190 (Pa.Cmwlth.1995). As we stated most recently in DeWeese v. Commonwealth of Pennsylvania, 824 A.2d 364 (Pa.Cmwlth.2003):
Article III, Section 3 also bars legislative “logrolling,” which is the practice of combining several legislative proposals, not one of which could pass on its own merits, into one bill. By combining the minorities who favor one of the bill’s parts, a majority is obtained on all parts. The single subject rule also prevents the attachment of riders to popular bills that are certain of adoption. Such riders become law, not on their own merits, but on the strength of the bill to which they are attached. Finally, a bill addressing a single topic is deemed more likely to obtain a considered review than one addressing many. (Citations and footnotes omitted.)
Pursuant to Article III, Section 3, provisions which have no proper legislative relation to each other and are not part of the same legislative scheme may not be joined in the same act. Stewart v. Hadley, 327 Pa. 66, 193 A. 41 (1937). If, however, the subjects treated in a single enactment are so interrelated that they are all “germane” to the general subject of the act, there is no violation of Article III, Section 3. Bridgeford v. Groh, 102 Pa.Super. 138, 156 A. 612 (1931), affirmed, 305 Pa. 554, 158 A. 260 (1932).
In this case, Act 127 amended three aspects of the Judicial Code (1) it provided for compensation of multicounty investigating grand jurors; (2) it addressed venue in medical professional liability actions; and (3) it addressed policy regarding child victims and witnesses and amended registration procedures for offenders and sexually violent predators under Megan’s Law. *562While the majority concludes that because all three amendments dealt with the Judicial Code, they have a “proper relation” such that inclusion of the three topics in one single act did not violate Article III, Section 3, the fact that the changes in substantive law effected by Act 127 were set forth as amendments to the Judicial Code does not, in and of itself, satisfy the requirements of Article III, Section 3. See DeWeese.
As to each of the individual amendments, I do not believe that a provision providing for compensation to multicounty investigating grand jurors, a provision governing the venue where a medical professional liability action and a provision which requires an offender or sexually violent predator to provide the Pennsylvania State Police with all information regarding his or her residence, employment or educational status can in any way be considered to have a proper relation to one another such that those provisions may be assembled together into one single act. As a common sense test, each of these items would have a separate interest group lobbying the General Assembly, evidencing that there is more than one substantive item in this bill.
Moreover, merely because two provisions fall within the boundaries of the Judicial Code or even the “business of the courts” does not alone establish that they address one single subject. If that were true, the General Assembly could enact one piece of legislation dealing with when a capital punishment sentence is to be imposed and the filing fees to be charged in various types of actions, provisions now in the Judicial Code. As can be seen while those provisions both deal with the “business of the courts,” such an Act clearly would have more than one subject matter. However, I do not believe that we even reach that issue in this case because not all of the provisions of Act 127, specifically, the provision regarding mandatory reporting of information by sexual offenders and predators to the Pennsylvania State Police, relate to the “business of the courts” as the majority holds.
Accordingly, because I do not believe that Petitioners have failed to state a cause of action under Article III, Section 3, I would overrule the Commonwealth’s preliminary objection to their claim under the single subject rule.
II.
While I would overrule the Commonwealth’s preliminary objection based on the single subject rule, I would, unlike the majority, sustain its preliminary objection regarding the venue provision of Act 127 that requires medical malpractice cases be brought only in the county in which the cause of action arose.2 The majority overrules this preliminary objection, concluding *563that venue in civil cases concerns a matter of pure procedure, and in the absence of a countervailing constitutional provision authorizing the legislature to act in regard to venue in a particular area, the matter is within the exclusive authority of the Supreme Court under Article V, Section 10(c).3 It does so relying on our Supreme Court’s decision in McGinley v. Scott, 401 Pa. 310, 164 A.2d 424 (1960), where the Court concluded that venue is essentially an incident of procedure. However, McGinley is not controlling as to what procedure is within the meaning of Article V, Section 10(c) because it was decided prior to the adoption of that provision in 1968 and the constitutional implications of that term were not at issue.
Initially, it should be pointed out that Article V of the Pennsylvania Constitution does not vest total control in the Supreme Court of all matters relating to the operation of the courts or which courts have jurisdiction over certain matters4 or, for that matter, what divisions of what courts have jurisdiction over certain matters.5 Each of those provisions cited in the preceding footnotes gives the General Assembly power over matters involving organization and jurisdiction over the courts.
While I recognize that there is not a bright line between what is within the purview of the Supreme Court or the General Assembly, a close relationship exists between venue, i.e., the right of a party sued to have the action brought where there is some contact, and the responsibility of the General Assembly to allocate the resources of the Commonwealth to the various judicial districts, as well as its constitutional right to establish additional courts or divisions of existing courts and determine the jurisdiction of courts such that, in this instance, I would hold that it is within the power of the General Assembly to place restrictions on a party’s choice of venue. Where an individual may choose to have his or her case heard directly affects the needs of a specific judicial district in that it allows individuals to forum shop for the best forum to hear his or her case based upon verdicts and awards in previous cases which are similar to their own case. As a result, certain judicial districts may be inundated with cases making it necessary to employ more judges to hear the cases, impacting both state and county *564budgets. . Not raised and, therefore, not answered in this case is whether the General Assembly has the power to create venue provisions for a particular class of litigation.
Due to the relationship between venue and the General Assembly’s authority granted to it pursuant to the Pennsylvania Constitution, I believe that the venue provision of Act 127 falls within the purview of the General Assembly and, therefore, does not violate the separation of powers precepts of Article V, Section 10(c) of the Pennsylvania Constitution. Therefore, I would sustain the Commonwealth’s preliminary objection as to that issue.
Judge LEADBETTER joins this dissent as to Article V, Section 10(c) only.

. On January 27, 2003, our Supreme Court modified Pa. R.C.P. No. 1006, relating to venue, by adding subdivision (a.lj, which provides: “[ejxcept as otherwise provided by subdivision (c), a medical professional liability action may be brought against a health care provider for a medical professional liability claim only in a county in which the cause of action arose.” Because the Court has provided the same restriction on venue in medical professional liability cases as the General Assembly provided in the provision of Act 127 being challenged here, I believe any decision as to the constitutionality of that provision of Act 127 pursuant to Article V, Section 10(c) could be held in abeyance until the Supreme Court changes Pa. R.C.P. No. 1006 in a way that the venue provision relating to medical professional liability claims no longer exists. Because that is the basis for the majority’s holding, I will address that issue also. The same is not true with the discussion of Article III, Section 3 because that is a procedural matter that has to be raised promptly after the passage of the contested statute. See Stilp v. Hafer, 553 Pa. 128, 718 A.2d 290 (1998). '


.That section provides:
The Supreme Court shall have the power to prescribe general rules governing practice, procedure and the conduct of all courts, justices of the peace and all officers serving process or enforcing orders, judgments or decrees of any court or justice of the peace, including the power to provide for assignment and reassignment of classes of actions or classes of appeals among the several courts as the needs of justice shall require, and for admission to the bar and to practice law, and the administration of all courts and supervision of all officers of the judicial branch, if such rules are consistent with this Constitution and neither abridge, enlarge nor modify the substantive rights of any litigant, nor affect the right of the General Assembly to determine the jurisdiction of any court or justice of the peace, nor suspend nor alter any statute of limitation or repose. All laws shall be suspended to the extent that they are inconsistent with rules prescribed under these provisions.
Pa. Const. Art. V, § 10(c).


. Article V, Section 5 of the Pennsylvania Constitution provides, in relevant part "[tjhere shall be one court of common pleas for each judicial district (a) having such divisions and consisting of such number of judges as shall be provided by law, one of whom shall be the president judge; and (b) having unlimited original jurisdiction in all cases except as may otherwise be provided by law." (Emphasis added.)


. Article V, Section 8 of the Pennsylvania Constitution provides "[t]he General Assembly may establish additional courts or divisions of existing courts, as needed, or abolish any statutory court or division thereof."